DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claim(s) 1 and 2 , drawn to an aluminum alloy sheet. in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that the groups are related as a product and process for its manufacture and thus the groups should be considered to have unity of invention. This is not found persuasive because a process is "specially adapted" for the manufacture of a product if the claimed process inherently produces the claimed product with the technical relationship being present between the claimed process and the claimed product. The expression "specially adapted" does not imply that the product could not also be manufactured by a different process [MPEP 1893.03(d)]. Although the groups relating to each other as product and process for its manufacture shows unity a priori, that is before considering the prior art, unity of invention still requires a common special technical feature that makes a contribution over the prior art (a posteriori), a requirement which is not met in this case as explained in the Restriction Requirement and below in the prior art rejections. See also PCT International Search and Preliminary Examination (ISPE) Guidelines, Chapter 10, paragraph 10.21 (Example 1).
The Restriction Requirement mailed on May 13, 2022, is still deemed proper and is therefore made FINAL.
Claim 3-4 are being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, claim(s) 3 and 4, drawn to a method of production of an aluminum alloy sheet, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/07/2020, 07/28/2020, 04/26/2021 and 06/17/2022  are being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities: the abstract of the disclosure is objected to because the abstract is over 150 words in length. 
Appropriate correction is required. See MPEP § 608.0l(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because 
Claim 2 recites the limitation "the recrystallized grains" in line 2 ("wherein an average grain size of .  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Kenta et.al. [WO 2012/105144 A1, online machine translation, and original]. 

Regarding claims 1, Suzuki teaches an Aluminum alloy sheet having excellent strength and formability for an application as a lithium-ion battery container, as well as good moldability and good laser weldability [Abstract, Examples, and Claims]. The comparison between the composition ranges of Suzuki’s Al alloy sheet and the properties disclosed by Example #3 in Table 1 of Suzuki and those recited in the instant claims 1 are listed in the following table. 

Element
From instant Claim 1
(mass%)
From Example #3 in Table 1 of Suzuki  (mass%)
Within range
(mass%)
Fe
0.85-1.50
1.21
1.21
Mn
0.03-0.70
0.56
0.56
Ti
0.002-0.15
0.01
0.01
B
Less than 0.05
0.004
0.004
Al
Balance + impurities
Balance + impurities
Balance+ impurities
Fe/Mn
1.8-7.0
2.16 (calculated from Mn/Fe :0.46)
2.16
Impurities
Si: less than 0.4;
Cu: less than 0.03;
Mg: less than 0.05;
V: less than 0.03
Si: 0.07;
Cu: less than 0.01; Mg: less than 0.01;
Si: 0.07;
Cu: less than 0.01; 
Mg: less than 0.01;
Properties
From instant Claim 1
From Example #13 in
Table 3 of Suzuki 

TS (MPa)
95 or more
110
110
EL(%)
40 or more 
40
40
0.2% YS (MPA)
40 or more
60 (more than 40)
60 (more than 40)
EL after 80%
Reduction (%)
6.5 or more
--
Inherently exist


All of the alloy composition disclosed by Example #3 in the Table 1 of Suzuki  are within the claimed ranges of the present invention. Suzuki  does not teach the presence of V and thus the  limitation less than 0.03 mass % is met as instantly claimed. Suzuki also teaches the crystal grains of the aluminum alloy are recrystallized grains, i.e., a recrystallized structure [Line 327 of Suzuki] which corresponds to the recrystallized structure of the present invention. Suzuki further teaches the properties of the aluminum alloy sheet having a tensile strength of 95 MPa or more, a 0.2% yield strength of 60 which is 40 MPa or more,  and a value of elongation of 40% or more as shown in the table above [from Example 13 in the Table 3 of Suzuki].

    PNG
    media_image1.png
    369
    605
    media_image1.png
    Greyscale

Table : 1 of Suzuki et.al. [WO 2012/105144 A1]

    PNG
    media_image2.png
    371
    612
    media_image2.png
    Greyscale

Table : 3 of Suzuki et.al. [WO 2012/105144 A1]
Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a composition selected from the range of Suzuki’s teaching, because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I], in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
But Suzuki does not explicitly teach about the value of elongation after cold rolling by a rolling reduction of 80%. However these claimed properties are recognized as material properties fully depend on the alloy composition and microstructures. Therefore it would be obvious that Suzuki’s Al alloy sheet would intrinsically have a value of elongation after cold rolling by a rolling reduction of 80% of 6.5% or more. Because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). See MPEP 2112.01 (I). It is noted that although the process of making Al alloy sheet of this application has not being considered for examining as it falls within the non-elected group, the method of producing Suzuki’s Al alloy sheet is identical to the present application.
Regarding the limitation of “for battery lid use for forming an integrated explosion-proof valve" in the instant claim is recognized as intended use of the Al alloy sheet. This limitation does not add patentable weight for the instant claim as set forth in MPEP 2111.02 II, which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Given that Suzuki discloses an aluminum alloy sheet for a lithium-ion battery cover as presently claimed, it is clear that the aluminum alloy sheet of Suzuki would be capable of performing the intended use, i.e. an integrated explosion-proof valve as claimed instantaneously. Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filling date of the present invention would apply Suzuki’s Al alloy sheet for the claimed application as required.

Claim(s)  2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Kenta et.al. [WO 2012/105144 A1, with online machine translation, corresponding to JP 2012177186 A], and further in view of Cho Hishoku et. al. [JP2002348625A, with online machine translation].

Regarding claims 2, all the above discussion applied to in addition Suzuki teaches an Al based aluminum alloy sheet for application as a lithium-ion battery container wherein an average grain size of recrystallized grains of the recrystallized structure is 20 to 100 μm [Line 327] which overlaps the claimed average grain size of the recrystallized grain of 15-25 µm as recited in the instant claim. 
Furthermore Cho teaches an Al alloy plates having excellent strength and formability for application as various containers or housings [Section 0002] having an alloy composition that reads on the alloy composition as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example B in Table 1 of Cho and those disclosed in the instant claims 1 are listed in the following table. 


Element
From instant Claim 1
(mass%)
From Example #B in Table 1 of Cho  (mass%)
Within range
(mass%)
Fe
0.85-1.50
1.2
1.21
Mn
0.03-0.70
0.5
0.56
Ti
0.002-0.15
0.02
0.01
B
Less than 0.05


Al
Balance + impurities
Balance + impurities
Balance+ impurities
Fe/Mn
1.8-7.0
2.4 (calculated from Mn/Fe :0.46)
2.4
Impurities
Si: less than 0.4;
Cu: less than 0.03;
Mg: less than 0.05;
V: less than 0.03
Si: 0.06;
Cu:  0.01; 
Mg: 0.01;
Trace amount 
Si: 0.07;
Cu: less than 0.01; 
Mg: less than 0.01;
Trace amount


All of the alloy composition disclosed by Example B in the Table 1 of Cho  are within the claimed ranges of the present invention. Cho does not teach the presence of B and thus the  limitation less than 0.05 mass % is met as instantly claimed. Cho further teaches that the average grain size of recrystallized grains of the recrystallized structure is 20 μm or less [Section 0018, 0019, line 187] which overlaps the claimed average grain size of the recrystallized grain of 15-25 µm as recited in the instant claim. 

Therefore it is obvious to one of ordinary skill in the art before the effective filling date of the present invention,  to have a value of average grain size either from the range of Suzuki’s or Cho’s teaching, because the ranges disclosed by the prior art are overlapping or within the range has been held to be a prima facie case of obviousness, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990) [See MPEP § 2144.05.I].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/619,031. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-2 of copending application No. 16/619,031 teaches an Al-based alloy with all of the essential alloy composition ranges, average grain size of recrystallized grains of the recrystallized structure and a value of elongation of 40% or more are overlapping and/or within the specific alloy composition range, properties and microstructure as recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/619,048.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-2 of copending application No. 16/619,048 teaches an Al-based alloy with all of the essential alloy composition ranges, average grain size of recrystallized grains of the recrystallized structure, a 0.2% yield strength of 40 MPa or more, and a value of elongation of 40% or more are overlapping and/or within the specific alloy composition range, properties and microstructure as recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/619,037.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-2 of copending application No. 16/619,037 teaches an Al-based alloy with all of the essential alloy composition ranges, average grain size of recrystallized grains of the recrystallized structure and a value of elongation of 40% or more are overlapping and/or within the specific alloy composition range, properties and microstructure as recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/644,880.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application No. 16/644,880 teaches an Al-based alloy with all of the essential alloy composition ranges, average grain size of recrystallized grains of the recrystallized structure, a tensile strength of 95 MPa or more, and a value of elongation of 40% or more are overlapping and/or within the specific alloy composition range, properties and microstructure as recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/644,639. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-2 of copending application No. 16/644,639 teaches an Al-based alloy with all of the essential alloy composition ranges, average grain size of recrystallized grains of the recrystallized structure, a tensile strength of 95 MPa or more, and a value of elongation of 40% or more are overlapping and/or within the specific alloy composition range, properties and microstructure as recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/644,645. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending application No. 16/644,645 teaches an Al-based alloy with all of the essential alloy composition ranges, average grain size of recrystallized grains of the recrystallized structure, a tensile strength of 95 MPa or more, and a value of elongation of 40% or more are overlapping and/or within the specific alloy composition range, properties and microstructure as recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/619,024. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-2 of copending application No. 116/619,024 teaches an Al-based alloy with all of the essential alloy composition ranges, average grain size of recrystallized grains of the recrystallized structure, a 0.2% yield strength of 40 MPa or more, and a value of elongation of 40% or more are overlapping and/or within the specific alloy composition range, properties and microstructure as recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736